NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50033

                Plaintiff-Appellee,             D.C. No. 3:16-cr-01755-DMS

 v.
                                                MEMORANDUM*
ROBERTO AYALA AMARILLAS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Dana M. Sabraw, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Roberto Ayala Amarillas appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Ayala contends that the district court improperly relied on his criminal

history as a reason to deny the parties’ joint request for a fast-track departure under

U.S.S.G. § 5K3.1. The court did not abuse its discretion. See United States v.

Rosales-Gonzales, 801 F.3d 1177, 1184 (9th Cir. 2015) (district court properly

exercised its discretion to deny fast-track departure on the basis of defendant’s

immigration and criminal history). Moreover, the 27-month sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and

the totality of the circumstances, including his failure to be deterred by a previous

37-month sentence. See Rosales-Gonzales, 801 F.3d at 1184-85.

      AFFIRMED.




                                           2                                    17-50033